Citation Nr: 1607144	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  13-28 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and anxiety.


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from September 1984 to March 1985.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by the San Juan, Puerto Rico Department of Veterans Affairs (VA) Regional Office (RO).  These matters are now in the jurisdiction of the Roanoke, Virginia RO.  In June 2015, these matters were remanded for additional development (by a Veteran Law Judge other than the undersigned); it has now been assigned to the undersigned.  [The June 2015 Board decision also remanded a claim of service connection for residuals of a left eye injury; the AOJ granted that benefit on remand and it is therefore no longer on appeal before the Board.]

The Board notes that the Veteran submitted additional evidence after the October 2015 supplemental statement of the case (SSOC) was issued.  This evidence is subject to initial review by the Board since the Veteran perfected his appeal after February 2, 2013, and did not request that the agency of original jurisdiction (AOJ) initially review the evidence.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, 126 Stat. 1165 (amending 38 U.S.C.A. § 7015(e)(1) to provide an automatic waiver of initial AOJ review of evidence at the time of or subsequent to the submission of a substantive appeal where the substantive appeal is filed on or after February 2, 2013).

The issues of service connection for bilateral plantar fasciitis and entitlement to a total disability rating based on individual unemployability due to service-connected disabilities have been raised by the record in a December 2015 application for increased compensation based on unemployability, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are hereby referred to the AOJ for appropriate action.  38 CFR 19.9(b) (2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 CFR Parts 3, 19, and 20 (2015)).



The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


REMAND

A preliminary review of the record found that further development is necessary before the claims on appeal can be decided.  Once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Additionally, where the remand orders of the Board are not fully complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall, 11 Vet. App. at 271. The Board finds that clarifying addendum opinions are necessary to properly address the Veteran's claims of service connection for a back disability and for an acquired psychiatric disorder.

Back Disability

The June 2015 Board remand requested that the VA examiner review the Veteran's claims file and all relevant records and provide any opinion regarding the nature and etiology of his back disability.  

On August 2015 VA back examination, the examiner determined that imaging studies of the thoracolumbar spine did not document arthritis and that the record did not include any significant diagnostic test findings or results.  He diagnosed lumbosacral strain which resolved with no objective or subjective evidence of chronic residuals and no evidence of myelopathy, radiculopathy, or neuropathy, by history and as supported by normal examination.  

Contrary to the August 2015 VA examiner's findings, however, the Board notes that the Veteran has received multiple diagnoses for his back disability throughout the course of this appeal, including lumbar strain, lumbago, back contusion, sciatica, radiculitis, lumbar neuritis, spinal stenosis, lumbar spondylosis, and degenerative disc disease.  (The Board notes that not all documents may have been made available to the VA examiner due to latency issues with VA's electronic systems, Virtual VA and VBMS, since the VA examiner only cited to records from the early 2000s; further, it appears that additional private treatment records were added to the record after the August 2015 VA examination.)  Based on these diagnoses, however, and the August 2015 VA examiner's finding that the Veteran's back was essentially normal on examination, the Board finds that a supplemental medical opinion is necessary to address whether any of these back disabilities diagnosed at any time during the appeal are related to Veteran's service.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that a current disability exists if the diagnosed disability is present at the time of the claim or during the pendency of that claim).

Acquired Psychiatric Disorder

On August 2015 VA mental disorders examination, the Veteran reported that his civilian primary care provider wanted to prescribe him medication for depression in 1985 or 1986, but that he refused.  He was prescribed Zoloft in the early 1990s and was restarted on that medication sometime in the early 2000s.  The examiner noted that there were no available records regarding these treatments and that the first available postservice mental health record is not until 2007.  The examiner diagnosed unspecified anxiety disorder and unspecified depressive disorder.  

Although the examiner noted that simple phobia, moderate claustrophobia, and "other personality disorder - immature, impulsive and passive-anxious features" were diagnosed during the Veteran's service, he opined that it is less likely than not that the Veteran's current diagnoses had their onset during service or were caused by service.  He appears to base this conclusion on the fact that the first available postservice mental health treatment records are not until 2007 and because the results from a screening test suggested that the Veteran may have been feigning (exaggerating or fabricating) psychological symptoms.  

The Board finds that the August 2015 VA mental disorders opinion is premised on an incorrect factual assumption as the record includes an October 2001 private treatment record that notes increased depression and a prescription for Zoloft.  This supports the Veteran's statement that he was prescribed Zoloft "sometime" in the early 2000s.  Also, the Board finds that the August 2015 opinion is not supported by adequate rationale as it does not explain the significance, if any, of the Veteran's diagnoses in service of simple phobia, moderate claustrophobia, and other personality disorder.  As the opinion is inadequate for rating purposes, an addendum opinion is necessary to properly address the Veteran's claim of service connection for an acquired psychiatric disorder.

Accordingly, the case is REMANDED for the following:

1. The AOJ should forward the Veteran's record to the August 2015 VA back examiner for review and an addendum opinion regarding the likely etiology of the Veteran's diagnosed back disabilities.  [If that provider is unavailable, the record should be forwarded to another examiner for review and the opinion sought.  If another examination is needed for the opinion sought, it should be arranged.]  The Veteran's entire record must be reviewed by the examiner.  Based on review of the record, the examiner should provide opinions that respond to the following:

(a) Identify (by diagnosis) each back disability entity found (including lumbar strain, lumbago, back contusion, sciatica, radiculitis, lumbar neuritis, spinal stenosis, lumbar spondylosis, and degenerative disc disease).  All pertinent diagnoses already of record must be addressed.

(b)  Please identify the most likely etiology for any/each back disability diagnosed.  Specifically, is it at least as likely as not (a 50% or better probability) that such disability was incurred or aggravated during the Veteran's active service?  The examiner should specifically consider and address any pertinent findings in the Veteran's service treatment records, as well as his allegations that his treatment for foot pain in service is related to his current back disability.

The examiner must explain the rationale for all opinions, citing to supporting factual data, medical literature, and prior medical opinions, as appropriate.

2.  The AOJ should forward the Veteran's record to the August 2015 VA mental disorders examiner for review and an addendum opinion regarding the likely etiology of his psychiatric disabilities.  [If that provider is unavailable, the record should be forwarded to another examiner for review and the opinion sought.  If another examination is needed for the opinion sought, it should be arranged.]  The Veteran's entire record must be reviewed by the examiner.  Based on review of the record, the examiner should provide opinions that respond to the following:

(a) Identify (by diagnosis) each of the Veteran's psychiatric disabilities since the claim arose in May 2011.  The examiner should consider and address as necessary the Veteran's prior diagnoses of depression, anxiety, and nervousness.

 (b) As to each diagnosed disorder, is it at least as likely as not (a 50% or better probability) that it is related to his service? 

The opinion provider/examiner must consider and take as fact the October 2001 private treatment record noting increased depression and a prescription for Zoloft.  He/she must also address the significance of the following:

(i) The diagnoses the Veteran received during service of simple phobia, moderate claustrophobia, and "other personality disorder - immature, impulsive and passive-anxious features" and their relationship, if any, to his current diagnoses;
(ii) The Veteran's reports of earlier mental health treatment and his statements that he had been taking medication in the years prior to 2001;
(iii) The significance of the screening tests which suggested that the Veteran may have been feigning psychological symptoms.

The opinion provider/examiner must explain the rationale for all opinions.

3.  The AOJ should then review the record and re-adjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).   









These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




